199 Mich. App. 422 (1993)
502 N.W.2d 345
PEOPLE
v.
LYNCH
Docket No. 151129.
Michigan Court of Appeals.
Submitted February 10, 1993, at Lansing.
Decided April 20, 1993, at 9:05 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, George B. Mullison, Prosecuting Attorney, and Martha G. Mettee, Assistant Prosecuting Attorney, for the people.
Joseph L. Stewart, for the defendant on appeal.
Before: MACKENZIE, P.J., and HOOD and WHITE, JJ.
*423 PER CURIAM.
Defendant was convicted on his pleas of guilty of fleeing and eluding a police officer, second offense, MCL 750.479a(4); MSA 28.747(1)(4), and of being an habitual offender, third offense, MCL 769.11; MSA 28.1083. He was sentenced to four to eight years' imprisonment. Defendant now appeals as of right. We affirm.
MCL 750.479a(1); MSA 28.747(1)(1) provides that a person convicted of fleeing and eluding is guilty of a misdemeanor punishable by no more than one year's imprisonment. However, the statute also contains an enhancement provision. Under that provision, a person who commits a second fleeing and eluding offense within five years of a prior fleeing and eluding conviction is guilty of a felony punishable by up to four years' imprisonment. MCL 750.479a(4); MSA 28.747(1)(4).
In this case, defendant had been convicted of misdemeanor fleeing and eluding approximately four years before the instant fleeing and eluding offense. Defendant also had been convicted of two other, unrelated felonies. In sentencing defendant, the trial court explained that the usual four-year maximum sentence for fleeing and eluding, second offense, would be doubled because of defendant's habitual offender conviction. The trial court then sentenced defendant to a term of four to eight years.
Defendant claims that the trial court erred in allowing his sentence for fleeing and eluding, second offense, to be enhanced under the habitual offender statutes. We disagree.
In People v Eilola, 179 Mich. App. 315; 445 NW2d 490 (1989), this Court held that the habitual offender statutes could be used to enhance a sentence already subject to enhancement under the first-degree retail fraud statute, MCL 750.356c; MSA 28.588(3). See also People v Brown, 186 Mich *424 App 350; 463 NW2d 491 (1990). Similarly, in People v Bewersdorf, 438 Mich. 55; 475 NW2d 231 (1991), cert den sub nom Johnson v Michigan, ___ US ___; 112 S. Ct. 1214; 117 L. Ed. 2d 452 (1992), our Supreme Court held that the habitual offender statutes could be used to enhance a sentence already subject to enhancement under MCL 257.625(6); MSA 9.2325(6), which elevates operating a motor vehicle while under the influence of intoxicating liquor, third offense, to a felony. Both the Eilola and the Bewersdorf Courts reasoned that such sentencing enhancement for repeated offenses is consistent with the legislative purpose of deterring repeated criminal acts by providing escalating punishment. See Bewersdorf, supra, p 70; Eilola, supra, pp 322-324.
We find the reasoning of the Eilola and Bewersdorf Courts equally applicable here.[1] Accordingly, we hold that the sentence imposed upon a conviction for fleeing and eluding, second offense, may be enhanced under the habitual offender statutes.
Defendant also asserts that his sentence violates the principle of proportionality established in People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990). Given the circumstances of this offense and this offender, we disagree.
Affirmed.
NOTES
[1]  Judges HOOD and MacKENZIE acknowledge that they were on the panel in People v Tucker, 177 Mich. App. 174; 441 NW2d 59 (1989), the holding of which was rejected by the Supreme Court in Bewersdorf. See 438 Mich. 69. To the extent that Bewersdorf impliedly reverses the Tucker decision, they no longer adhere to their position in that case.